Citation Nr: 0408464	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.  

2.  Entitlement to service connection for bilateral upper and 
lower extremity weakness as secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for inguinal 
cellulitis, also claimed as diabetic cysts.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In October 2003, the veteran testified before the undersigned 
at a hearing at the RO.  The transcript of that hearing is 
associated with the claims folder.  

The appeals of the service connection issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's SMC appeal.

2.  The veteran's erectile dysfunction is service-connected 
rated noncompensable.  

3.  The evidence of record supports loss of use of a creative 
organ resulting from service-connected erectile dysfunction.  



CONCLUSION OF LAW

Special monthly compensation based on loss of use of a 
creative organ is granted.  38 U.S.C.A. §§ 1114(k), 5107 
(West 2002); 38 C.F.R. § 3.350 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The Board has considered this new legislation 
with regard to the issue on appeal.  The Board finds, given 
the favorable action taken hereinbelow, that no further 
assistance in developing the facts pertinent to this limited 
issue is required at this time.

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia with constant inability to 
communicate by speech or, in the case of a woman veteran, the 
anatomical loss of one or both breasts (including loss by 
mastectomy).  This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability, provided that the 
combined rate of compensation does not exceed the monthly 
rate set forth in 38 U.S.C.A. § 1114(l) when authorized in 
conjunction with any of the provisions of 38 U.S.C.A. § 
1114(a) through (j) or (s).

In this case, the Board has determined that there is evidence 
of loss of use of a creative organ.  The Board first notes 
that service connection for erectile dysfunction secondary to 
service-connected diabetes mellitus was granted in a rating 
decision dated in November 2002 based on a diagnosis of 
impotence as reflected in VA outpatient records.  Although 
the veteran was prescribed a vacuum erection device as 
indicated in private outpatient records dated in September 
1998, he has reported that the pump did not function 
effectively for him.  In fact, the use of the vacuum erection 
device caused his urethra to become sore and numb, and 
ultimately, the veteran had to stop using the pump.  Also, 
due to his other disabilities that affect his blood pressure 
and heart, the veteran has been unable to take such 
medications as Viagra to overcome his inability to maintain 
an erection.  

The Board notes that the veteran in this case is the best 
judge of whether the vacuum device is of any assistance to 
him with overcoming his erectile dysfunction.  This is a 
factual matter and his lay testimony in this regard is 
credible and thereby supports his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran has 
testified that the device does not provide the assistance he 
needs to overcome his disability, and to the contrary, has 
caused him additional problems.  The clinical records merely 
reflect that a device was provided to assist the veteran with 
his impotence.  The law and regulations provide that the 
claimant is entitled to special monthly compensation in cases 
of loss of use of a creative organ.  38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(k).  In view of the foregoing evidence, the 
Board concludes that the preponderance of the evidence weighs 
in favor of awarding special monthly compensation based on 
loss of use of a creative organ.  


ORDER

Entitlement to special monthly compensation for loss of use 
of creative organ is granted.  


REMAND

The veteran claims that his bilateral upper and lower 
extremity weakness as well as his hypertension and inguinal 
cellulitis are attributable to his service-connected diabetes 
mellitus.  The veteran's service medical records dated in 
March 1970 reflect a lymph node infection affecting the left 
inguinal region.  Service medical records also contain 
multiple blood pressure readings, several of which were 
elevated with reported complaints of "feeling 
hypertensive."  Post-service records consistently include 
the veteran's complaints of weakness in the upper and lower 
extremities and high blood pressure; the records contain 
recent diagnoses of possible neuralgias in the upper 
extremities, hypertension, scrotal abscesses and a past 
medical history that includes degenerative joint disease, 
neuropathy, and inguinal cellulitis.  

The most recent VA examination was conducted in August 2002 
and primarily focused on the veteran's diabetes without 
addressing many of the veteran's complaints and symptoms 
associated with his multiple disabilities noted above.  

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision 
on the matters on appeal.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002).  

The Board hereby directs the RO to accomplish the following 
directives:  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private who treated the 
veteran for symptoms associated with 
upper and lower extremity weakness; 
hypertension; and inguinal infections 
and/or cellulitis since the veteran's 
separation from service.  After securing 
the necessary releases, the RO should 
obtain these records.  

3.  The RO should then afford the veteran 
VA examinations to determine the etiology 
of his various claimed disabilities.  All 
indicated studies and tests should be 
done.  The claims file should be made 
available and reviewed by the examiners 
in connection with the requested 
examinations.  With respect to the 
claimed extremity weakness, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current bilateral upper and lower 
extremities are related to the veteran's 
service-connected diabetes mellitus or to 
his period of service.  With respect to 
the claimed hypertension, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current hypertension was caused or 
worsened by the service-connected 
diabetes mellitus or had its onset in 
service.  Lastly, with respect to the 
inguinal cellulitis, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any inguinal 
cysts, infections, or cellulitis were 
caused or worsened by the service-
connected diabetes mellitus or had their 
onset in service.  

4.  After completion of any additional 
indicated development, the RO should 
review the issues on appeal on the basis 
of all the evidence of record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



